Title: To Alexander Hamilton from Ebenezer Stevens, 23 November 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New York 23rd. November 1798
Sir

I am honoured with yours of the 19th instant, inclosing a Letter for our Governor, which after I had spoken to General Clarkson, I forwarded by mail immediately. He thinks, I had best write his Excellency respecting money to pay the Bills off, which I will do, by the mail next monday. Inclosed is the Law passed the last sessions by our State respecting the fortifications, by which you will be better able to judge how the money is to be expended. It is really necessary we should, as a military Committee, enable Mr. Furman, or some other person, to discharge the Balances that now lay over.
The Barracks on Ellis’s Island are finished, and I have placed Twelve of the 24 pounders belonging to the state there, properly mounted. The Barracks on Governors’ Island are nearly completed, and I am sorry those garrisons Supply of wood was not earlier attended to, as we cannot always get the Islands supplied in the winter. Every article for the accommodation of the Troops ought to be supplyed before winter sets in.
I wish the secretary of war would tell me to do the needful; and I am ready agreeable to the Laws of our Government, for supplying of Troops, much time would be saved, and if I did wrong, I could be always ordered different. I mentioned the propriety of having Guard for our magazine, and Battery, to prevent ill disposed Villains from spiking up the Cannon in the latter.
I have the Honor to be Sir with great respect Your most obedt. Servt.

Eben. Stevens



One Company for Ellis’s Island is as many as can be accommodated there. & One of the Company on Bedlows Island had better be orderd to Ellis’s Island and take Charge of it.

Major General Hamilton

